Action brought to set aside an alleged fraudulent transfer by defendant Louis H. Sohn, respondent, to defendant Mike Sohn, respondent, of the former’s interest in the partnership of Louis H. Sohn and Mike Sohn, doing business under the name of Sohn Charcoal Co. The issues were tried before the court without a jury. From a judgment in favor of defendants Sohn and defendant Steinberg, also respondent, dismissing the complaint on the merits, plaintiff appeals. Judgment reversed on the law and the facts, with costs, conveyance of partnership interest of Louis H. Sohn to Mike Sohn, dated November 30, 1936, set aside as being in fraud of creditors and void, and judgment directed in favor of plaintiff against defendants for the sum of $805.65, with interest from the 2d day of December, 1936, with costs. Inconsistent findings are reversed and new findings will be made. The evidence required a finding that such transfer of partnership interest was in fraud of Louis H. Sohn’s creditors and, therefore, void. Under the facts disclosed in the record, plaintiff is entitled to a money judgment against the defendants for the amount of his judgment recovered against Louis H. Sohn, and interest. (Brod v. Supreme Dress Co., Inc., 243 App. Div. 622.) Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur. Settle order on notice.